SHARPE, J.
This petition is for a writ of inanclain us to the respondent, the chancellor, to require him to set aside an order made in a cause pending in the chancery court, to which this petitioner was a party.
It nowhere appears that any objection was made to tire order in the chancery court, or that any application was made to the chancellor to set it aside, or that he has refused to do so.
If it be as contended that the order was improper and should be vacated, still no necessity is shown for compulsory process against the chancellor, since it cannot .be assumed that he would not have granted voluntarily a meritorious application to set it aside. For that reason and Avitliout otherwise considering the merits of the application here made it aauII be denied.—Le Roux v. Judge etc., 45 Mich. 416.
Mandamus denied.